DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2019, 02/19/2020, 03/17/2021, 05/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 3, 4, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 05/14/2021.
Applicant's election with traverse of species restriction of a “bangle preventer” in the reply filed on 05/14/2021 is acknowledged.  The traversal is on the ground(s) that the “bangle preventer” is not a claimed species.  The species election drawn to a “bangle preventer” is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, 11, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht et al (US 2008/0058840 A1).	

	Regarding claim 1, Albrecht discloses a gastroesophageal reflux preventer comprising: 
an elongate portion (Figures 8 and 9, item 100 “device” is formed of multiple segments 104) of an absorbable material (Figure 109, item 104 “segments”; paragraph 0108, lines 8-10, segments may be partially or completely made of bioabsorbable material) having a first end (Figure 11, item 109) and a second end (Figure 11, item 110), 
the elongate portion comprising a support string (Figure 9, item 105 “wire”; paragraph 0106, lines 4-5) at least partially curved (paragraph 0110) and connecting the first end and the second end and supporting the elongate portion in a curved-shape (Figures 9-12, items 101, 103, and 114, respectively); 
and the elongate portion further comprising a plurality of spaced apart nodes (Figures 9-12, items 104) spaced along the support string (Figures 9, 11, and 12; paragraph 0110, lines 3-6 “separated”), 
wherein the support string is configured to retain at least a portion of the elongate portion in contact with a body tissue during at least a portion of a scarification of the body tissue in response to absorption by the body organ of the elongate portion (a feature of a device deployed with an extensible wire 105 is the deployed device (e.g. 101, 103, and 114) can be more deformable and able to adapt to temporary changes in stomach geometry, paragraph 0110; Specific coil shapes may encourage the coil to seat itself primarily in the targeted region, paragraph 0094. In regards to a gastroesophageal reflux preventer, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the device of Albrecht is capable of preventing gastroesophageal reflux).
	Regarding claim 2, Albrecht discloses wherein at least one suture stitches at least one of (i) the support string and (ii) at least one of the plurality of nodes to the body tissue (“Alternatively, additional fixation means (suture, adhesives, additional features, etc) may be used, but should be reversible for easy removal for temporary applications. In addition, these fixation means could help prevent unwanted migration of the device”, paragraph 0094).
	Regarding claim 6, Albrecht discloses wherein the elongate portion comprises a sectioned tubular portion having a plurality of sections spaced apart along a length of the support string (see Albrecht, Fig. 12 shows device 100 having a plurality of segments 104 spaced apart along a length of wire 105).
	Regarding claim 7, Albrecht discloses wherein at least one of the elongate portion and the support string are pre-formed to have a curved shape (Figures 9, 11, and 12; paragraph 0110)  and at least partially retain the pre-formed curved shape after being sutured to the body tissue (“Alternatively, additional fixation means (suture, adhesives, additional features, etc) may be used, but should be reversible for easy removal for temporary applications. In addition, these fixation means could help prevent unwanted migration of the device”, paragraph 0094)
	Regarding claim 8, Albrecht discloses wherein the elongate portion comprises a tube (Figures 8-12, item 104 “segments”; paragraph 0106).
	Regarding claim 10, Albrecht discloses a gastroesophageal reflux preventer: 
a plurality of nodes (Figures 9, 11, and 12; item 104 “segment”) comprising pieces of an absorbable material (Figure 109, item 104 “segments”; paragraph 0108, lines 8-10, segments may be partially or completely made of bioabsorbable material) linked together by a support string (Figures 9, 11, and 12 item 105 “wire”; paragraph 0106, lines 4-5) 
wherein at least one node of the plurality of nodes is absorbable (paragraph 0108, lines 8-10) by a body tissue when placed in contact with the body tissue and the absorption creates scarification adjacent the contact (a feature of a device deployed with an extensible wire 105 is the deployed device (e.g. 101, 103, and 114) can be more deformable and able to adapt to temporary changes in stomach geometry, paragraph 0110; Specific coil shapes may encourage the coil to seat itself primarily in the targeted region, paragraph 0094, therefore the bioabsorbable nodes will be placed in contact with the body tissue, consequently the structure of device 100 is capable of creating scarification adjacent the contact); 34825-7220-0167.1’
the support string having a curved shape (Figures 9-12, items 101, 103, and 114, respectively) and at least partially inelastically deformable to at least partially correspond to a shape of the body tissue (Figures 9, 11, and 12), 
and configured to at least partially retain the pre-formed curved shape after being sutured to the body tissue (“Alternatively, additional fixation means (suture, adhesives, additional features, etc) may be used, but should be reversible for easy removal for temporary applications. In addition, these fixation means could help prevent unwanted migration of the device”, (paragraph 0094), therefore the pre-formed curved shape is configured to be sutured to the body tissue. In regards to a gastroesophageal reflux preventer, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. In this case, the device of Albrecht is capable of preventing gastroesophageal reflux.)
Figure 12, item 108) configured to further retain at least a portion of the plurality of nodes in contact with the body tissue during at least a portion of the scarification of the body tissue in response to absorption by the body tissue of at least one node of the plurality of nodes (a feature of a device deployed with an extensible wire 105 is the deployed device (e.g. 101, 103, and 114) can be more deformable and able to adapt to temporary changes in stomach geometry, paragraph 0110; Specific coil shapes may encourage the coil to seat itself primarily in the targeted region, paragraph 0094, therefore the bioabsorbable nodes will be placed in contact with the body tissue, consequently the structure of device 100 is capable of creating scarification adjacent the contact).
	Regarding claim 13, Albrecht discloses a gastroesophageal reflux preventer comprising: an elongate portion (Figures 8 and 9, item 100 “device” is formed of multiple segments 104) of an absorbable material (Figure 109, item 104 “segments”; paragraph 0108, lines 8-10, segments may be partially or completely made of bioabsorbable material) comprising a pre-formed curved shape (Figures 9, 11, and 12; paragraph 0110) that is at least semi-rigid (claim 1, “sufficient rigidity”) and having a first end (Figure 11, item 109) and a second end (Figure 11, item 110) that is opposite the first end of the pre-formed curved shape (Figure 11).  	
	Regarding claim 18, Albrecht discloses wherein the pre-formed curved shape (Figures 9, 11, and 12) is emplaceable proximate to a gastroesophageal sphincter of a body part and emplaceable around a portion of the body part (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  (See MPEP 2114.2)  Therefore, the pre-formed curved shape possesses the structure to be placed proximate to a gastroesophageal sphincter and emplaceable around a portion of the body part).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	 34825-7220-0167.1
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (US 2008/0058840 A1) in view of Whitbrook et al (US 2011/0098731 A1).

	Regarding claim 5, Albrecht discloses wherein the elongate portion further comprises a closure mechanism (Figure 12, item 108 “knotting elements”) disposed at both the first end and the second end (Figure 12).
	Albrecht does not disclose wherein the closure mechanism comprises a one-way insertion closure comprising a thickened tab attached to the first portion of the support string and slotted receiver attached to the second portion of the support string to receive the thickened tab, the slotted receiver comprising at least one node of the plurality of spaced apart nodes, the node having an aperture defined there through and configured to receive the thickened tab.
	Whitbrook teaches wherein the closure mechanism comprises a one-way insertion closure (see Whitbrook, Figure 9) comprising a thickened tab (see Whitbrook, Figure 9, items 70 and 72) attached to the first portion of the support string (see Whitbrook, Figure 9, item 90b) and slotted receiver (see Whitbrook, Figure 9, item 82) attached to the second portion of the support string (see Whitbrook, Figure 9, item 90a) to receive the thickened tab (see Whitbrook, paragraph 0047), the slotted receiver comprising at least one node of the plurality of spaced apart nodes (see Whitbrook, Figure 9 and 10, item 20a and 20b), the node having an aperture defined there through (see Whitbrook, Figure 9, item 80 and 82)  and configured to receive the thickened tab (see Whitbrook, paragraph 0047).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Albrecht by providing wherein the closure mechanism comprises a one-way insertion closure comprising a thickened tab attached to the first portion of the support string and slotted receiver attached to the second portion of the support string to receive the thickened tab, the slotted receiver comprising at least one node of the plurality of spaced apart nodes, the node having an aperture defined there through and configured to receive the thickened tab as taught by Whitbrook because such modification would have comprised only the simple substitution of one known closure mechanism for another to obtain no more than the predictable result of attaching two pieces together to close a device; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	
	Claims 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (US 2008/0058840 A1) in view of Kick et al (US 2007/0185374 A1).

	Regarding claim 12, Albrecht discloses a plurality of nodes (Figures 9, 11, and 12, item 104).
	However, Albrecht does not disclose wherein the implant extends no more than 270 degrees around a portion of a body part that includes the body tissue.
	Kick teaches a gastroesophageal reflux preventer (see Kick, paragraph 0022 and 0024) that extends no more than 270 degrees around a portion of a body part that includes the body tissue (see Kick, Figure 13, paragraph 0117).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Albrecht by providing wherein the implant extends no more than 270 degrees around a portion of a body part that includes the body tissue as taught by Kick because this pre-formed curved shape may produce an adequate amount of scar tissue to restrict the flow of acidic fluid back into the esophagus, without the need to produce scar tissue around the entire gastroesophageal sphincter (see Kick, paragraph 0021).
	Regarding claim 15, Albrecht discloses the invention substantially as claimed.
	However, Albrecht does not disclose wherein the pre-formed curved shape comprises an arc-length of less than 270 degrees.  
	Kick teaches a gastroesophageal reflux preventer (see Kick, paragraph 0022 and 0024) wherein the pre-formed curved shape comprises an arc-length of less than 270 degrees (see Kick, Figure 13, paragraph 0117).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Albrecht by providing wherein the pre-formed curved shape comprises an arc-length of less than 270 degrees as taught by Kick because this pre-formed curved shape may produce an adequate amount of scar tissue to restrict the flow of acidic fluid back into the esophagus, without the need to produce scar tissue around the entire gastroesophageal sphincter (see Kick, paragraph 0021).
	Regarding claim 16, Albrecht discloses the invention substantially as claimed.
	However, Albrecht does not disclose wherein the pre-formed curved shape comprises an arc-length of approximately 180 degrees.
	Kick teaches a gastroesophageal reflux preventer (see Kick, paragraph 0022 and 0024) wherein the pre-formed curved shape comprises an arc-length of approximately 180 degrees (see Kick, Figure 13, paragraph 0117).  
see Kick, paragraph 0021).

	Claims 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (US 2008/0058840 A1) in view of Djurovic (US 2014/0088342 A1).

	Regarding claim 14, Albrecht discloses further comprising a wire portion (see Albrecht, paragraph 0106, lines 4-5, lumen through which wire is passed; paragraph 0116) configured to receive a wire (Figure 12, item 105) to retain at least a portion of the elongate portion in contact with a body part during at least a portion of a scarification of the body part in response to absorption by the body part of the elongate portion (a feature of a device deployed with an extensible wire 105 is the deployed device (e.g. 101, 103, and 114) can be more deformable and able to adapt to temporary changes in stomach geometry, paragraph 0110; Specific coil shapes may encourage the coil to seat itself primarily in the targeted region, paragraph 0094, therefore the bioabsorbable elongate portion will be placed in contact with the body tissue, consequently the structure of device 100 is capable of creating scarification of the body part in response to absorption of the elongate portion).
	Albrecht does not disclose a suture portion configured to receive a suture.
	Djurovic teaches a gastroesophageal reflux preventer with a suture portion configured to receive a suture (see Djurovic, Figure 3 (annotated below); paragraph 0022).

    PNG
    media_image1.png
    375
    759
    media_image1.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Albrecht by providing a suture portion configured to receive a suture as taught by Djurovic because the results would be predictable.  Such modification would have comprised only the simple substitution of one known closure filament for another to obtain no more than the predictable result of closing the device and maintaining it in a curved shape; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	Regarding claim 19, Albrecht discloses further comprising a first wire and a second wire (see Albrecht, Figure 12 (annotated below), both wires to retain at least a portion of the elongate portion in contact with a body part during at least a portion of a scarification of the body part in response to absorption by the body part of the elongate portion (feature of a device deployed with an extensible wire 105 is the deployed device (e.g. 101, 103, and 114) can be more deformable and able to adapt to temporary changes in stomach geometry, paragraph 0110; Specific coil shapes may encourage the coil to seat itself primarily in the targeted region, paragraph 0094, therefore the bioabsorbable elongate portion will be placed in contact with the body tissue, consequently the structure of device 100 is capable of creating scarification of the body part in response to absorption of the elongate portion), wherein the first wire is disposed the first end of the curved shape and wherein the second wire is disposed at the second end of the curved shape (Figure 12, first and second wired annotated below; paragraph 0116).  

    PNG
    media_image2.png
    571
    522
    media_image2.png
    Greyscale

	Djurovic teaches a first suture and a second suture (see Djurovic, Figure 3 (annotated below)), wherein the first suture is disposed the first end of the curved shape and wherein the second suture is disposed at the second end of the curved shape (see Djurovic, Figure 4).  

    PNG
    media_image3.png
    326
    637
    media_image3.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Albrecht by providing a first suture and a second suture, wherein the first suture is disposed the first end of the curved shape and wherein the second suture is disposed at the second end of the curved shape as taught by Djurovic because the results would be predictable.  Such modification would have comprised only the simple substitution of one known closure filament for another to obtain no more than the predictable result of closing the device and maintaining it in a curved shape; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
	Regarding claim 20, as set forth supra, the combination discloses wherein the suture portion is disposed between the first end of the curved shape and the second end of the curved shape (see Djurovic, Figure 3, when the suture portion of Djurovic is residing in combination with the curved shape of Albrecht), and the pre-formed curved shape at least partially retains its shape following emplacement at the body part (see Albrecht, paragraph 0090, lines 1-4).

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al (US 2008/0058840 A1) in view of Tuval (US 2012/0226294 A1).

	Regarding claim 17, Albrecht discloses the invention substantially as claimed.
	However, Albrecht does not disclose wherein the pre-formed curved shape comprises an arc-length of less than 180 degrees.  
	Tuval teaches a gastroesophageal reflux preventer (paragraph 0176) wherein the pre-formed curved shape comprises an arc-length of less than 180 degrees (Figure 9H, item 60 “mitral ring”)
.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Albrecht by providing wherein the pre-formed curved shape comprises an arc-length of less than 180 degrees as taught by Kick because this pre-formed curved shape may produce an adequate amount of scar tissue to restrict the flow of acidic fluid back into the esophagus, without the need to produce scar tissue around the entire gastroesophageal sphincter.

Conclusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774